.-




     OFFICE    OFTHEATTORNEY      GENERALOFTEXAS
                           AUSTIN




Honorable Ward          o? Fardon   & Parolrr
Stat6 or Texar
Aue tin. T-ma8




           Thl.8 ~111 l6k nOw
May 25, 1910. It qqa8l-rr
tion i'lo.1450, thr Gorr
rCplir#ion of the balano                        ntanorr o? ;rr1trr
Ranrrn    an4 H.   w.   BaW6,   a               aaalupa County or
                                            4 the punlaharnt OS 01w
                                                408t8,   U814$    ttW   tOllOW-




                    8 t&at art tha tina th6 Boar4 of Pardon8 &
                     that the Govrraor remit the balane8 3S thr
                             no obJection to euoh action had bean
mfide; but that 8inoa mob tIma, ta, psr8ons bare m&o4 that the
Governor rwoka   the rsinirsloh   or thr bslanae or the jail ron-
tWi098.

              UpOn thir 8tat@ Of fmOt8, YOU ask tU0              QU88tiOn82

              1. Dasa the Governor hers the ,right to riwokr ral4
Eonoreble Board of Pardon8 & Far~laa, Page 2


rmiias ion?

              2. xr_I)0
                      .L Is it moemary    that the Board raoomwn4
that   it   be revoKaa7

            A perdon la in effect 4 dard,   to thr validity of
~:hiOh delivery  i8 seeantiel, and 4slIvrry   Is not complete with-
out aaceptancs.    %unnIoutt vfi. State, 18 CT. &p. 496, 51 ADI.
Rep. 330.

          Upon aoaeptanoo, an unconditional pardon may not be
revoked axcapt for fraud. Ex psrte   Rice,   72 Grim. Rep. 587,
162 s. w. e91.  Upon the dellrary and aeosptanoa    of 4 pardon
to v&loh is attaohad oonditionr subsrqu4nt, the pardon my be
revoked only upon a breach of ftueh conditions   sub84quent.   3x
parta Moe, aupra.

            Kherr 8 pardon, however, is I48U4d in toma prorid-
lap;that It 8hall be rffrotlto only upon tha performmar             of a
eondltlon preosdent,     the p@rformanOr of thr oondltlon       praoo-
dent oonstltut8s    thr aoorptanor    of the pardon, end the pardon
dose not become. effsotire     until  suah tlas an the oondltlon
precedent   has been performad.      As we construe   the Governor *s
proolama tlon,   in this lnstanoe,    the remission Of thr jell 8411-
tenor8 is not rffsotiva until ruoh tfpls am the prironera hare
eatlsfled tha court corta. The 8stIrfaotIon of auoh court
COBts 18, thoreforr,     a oondltlon   prsoadsnt   to t&o validity     of
the remlmrion of tha jail      meatanoas.    It 18 this psymaut Of
the oourt cost4 which oonstitutas the sooaptance on ths part
of the prisowrs     of the rsmiseion    of the jail 8antOnOOs.

             That this remlmslun Is pradlcetad    upon the psrform-
anea of the condition     preoadrnt,   that the oourt ooclte rhall
be aatl~fled    by the prlroners,    18 apparent when wa tranepono
thr lsnguage used In the following manner:
              ” . . . . wow, thrrefoPr,
                                    I, V. Lao C*DanIel,
       %varnor    of the State of Tsxso,  by virtue    of
       the authority   ranted in me under the aonstltu-
       tlon ond laws of this State,    upon thr reoom-
       .nandationa hsrelnabovs  eited and for the rea8on8
       herein set out snd now on file    in the office    of
       the S‘scrstary of Stats, 40 hareby grent unto ths
       seld r:altar Wsnsan and fI. W. sLlor8, provided
       t&et thsy have satisfied the Court ooste,       a ra-
       :~lsslon or the balanoe  or their jail ssnteno48
        . . . ."
               i




Ronorabla     3oard     of   Fardon        Q i’sroles,     Fags 3


             “a understand    that the proclamation    has been de-
llversd   *& the priaonere.       Ge are not advised,    however,
whether they have paid the oourt Costa.           If they here paid
the ccurt coate,     the Governor may not at this time revoke
the rainlsslon   of thslr   jail   santanose.    On the other hand,
if the cLourt costs have not beart pal4 by the prlrroners,
the remisslon    has not been aacaptsd,       and may be revoked et
any tlma before     eald court ooets are pI4.

          In reply to your eeoond quelrtion, you are edvlred
that the authority of the Governor to revoke 4 pardon la not
dependent u>on the reco~mendetIone of the Board.

              .:rtlcla     i,,   Saotlon      11,   of tha Constitution       apeclfl-
oally   provides       that:

               “The Governor shell   have the power to
        grant on4 raprl4va     in any capital    caee for
        a period not to exoeed thirty      deys; and ha
        ahell have the power to rsvokr       parolee  and
        conditional   purdone.”

              The Constitution             doe4 not mke the authority     of the
Covernor     to revoke parolee             and conditional pardons dependent
upon ths     racommendation    of          the Board of Fardon   and I’arole8.


                                                         Your8 vary   truly

                                                    .ATTORh’RY
                                                             CmXEAL OS TEXAS




                                                          Richard   1’:. FairchIlU
                                                                         Assistant